Title: To John Adams from Timothy Pickering, 12 April 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State April 12. 1799.

Some time since General Dickinson introduced to me Mr. Evan Jones, brother to the late Dr. Jones of the city of Philadelphia, who had then recently come from Louisiana, where he has dwelt more than twenty years. Mr. Jones is now about to return to New-Orleans, to attend to some commercial objects, and wishes the appointment of Consul from the UStates. His letter to his brother Edward, which I have the honor to inclose, will best explain his views; and General Dickinson’s letter, also inclosed, bears honorable testimony of his character.
There is a vice-consul, Mr. Hulings, now at New-Orleans, a worthy young man, who will perform all the ordinary duties of a consul, and with whose duties Mr. Jones will not interfere. But there may be some important interests of the United States & their citizens to be advocated & maintained, in which services Mr. Jones’s intimate knowledge of the Spanish government and weight of character there would be highly advantageous. The only circumstance that can cause any hesitation, as it appears to me, is the existence of an appointment of Mr. Pollock, a young man, about three years ago, but who has never yet been at New-Orleans; the appointment having been made at the instance of his father Oliver Pollock, while the son was absent in the West Indies, from whence he has lately returned. He would now go thither; but seems not anxious about it: and I think Mr. Hulings quite competent, and from several years residence at New-Orleans, better qualified to perform all the services which Mr. Pollock could render to the UStates or to our citizens.
These observations are respectfully submitted, by sir, your most obt. servt.

Timothy Pickering